UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X ]Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended July 31, 2009 [ ]Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period to Commission File Number: 000-49995 GAZOO ENERGY GROUP, INC. (Exact name of small business Issuer as specified in its charter) Nevada 98-0389183 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) Suite 100 – 9375 E. Shea Blvd. Scottsdale, AZ (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: Principal Capital Group, Inc. (former name, if changed since since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X ] Yes[ ] No Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). [ ] Yes[X] No State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 44,539,234 outstanding common shares as of September 14, 2009 Transitional Small Business Disclosure Format (Check one): Yes [ ]No [X ] 1 INDEX Page PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements F-1 Interim Consolidated Balance Sheets as at July 31, 2009 with comparative figures as at October 31, 2008 F-2 Interim Consolidated Statement of Operations For the three and six months ended July 31, 2009 and 2008 F-3 Interim Consolidated Statement of Cash Flows For the three and nine months ended July 31 2009 and 2008 F-4 Statement of Stockholders’Equity For the period March 14, 2002 (date of inception) to July 31, 2009 F-5 Notes to the Financial Statements F-7 ITEM 2. Management’s Discussion and Analysis or Plan of Operation 13 ITEM 3. Controls and Procedures 17 PART II. OTHER INFORMATION 17 ITEM 1. Legal Proceedings 17 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 ITEM 3. Defaults Upon Senior Securities 17 ITEM 4. Submission of Matters to a Vote of Security Holders 17 ITEM 5. Other Information 17 ITEM 6. Exhibits 18 SIGNATURES 19 2 PART I - FINANCIAL STATEMENTS ITEM 1. FINANCIAL STATEMENTS. Certain statements contained in this Form 10-Q constitute "forward-looking statements" within the meaning of Section 27A of the Securities Act of 1933, as amended (the "Securities Act"), and Section 21E of the Securities Exchange Act of 1934 (the “Exchange Act”). These statements, identified by words such as “plan”, "anticipate," "believe," "estimate," "should," "expect" and similar expressions include our expectations and objectives regarding our future financial position, operating results and business strategy. These statements reflect the current views of management with respect to future events and are subject to risks, uncertainties and other factors that may cause our actual results, performance or achievements, or industry results, to be materially different from those described in the forward-looking statements.
